 In the Matter of KINGSLEY LUMBERCOMPANYandLUMBER AND SAW-MILLWORKERS,LOCAL No. 2879,UNITED BROTHERHOOD OF CPR-PENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THE AMERICANFEDERATION OF LABORIn the Matter-of SOUTHEAST PORTLAND LUMBER COMPANYandLUMBERAND SAWMILL WORKERS UNION, LOCAL No. 2878,UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED 'WITHTHE AMERICAN FEDERATIONOF LABORCases Nos. R-1300 and R-1301, respeetavely.-Decided June 8, 1939Lumber Industry-Investigation of Representatives:controversy concerningrepresentation:employers refused to recognize union until determination bythe Board of the question of majority representation-UnitAppropriate4forCollective Bargaining:production and maintenance employees excluding clericalemployees,foremen, and supervisory employees of higher rank;foremen, ex-cluded upon objection by rival labororganization-Representatives:evidenceintroduced not given effect because of interference by employers-ElectionsOrderedMr. Thomas P. Graham, Jr.,for the Board.'Mr. Fred Jensen,of Portland, Oreg., for Locals No. 2878 and No.2879.Mr. Ben Anderson,of Portland, Oreg., for Local No. 3.Mr. William B. Barton,of cousel to the Board.DECISIONANDDIRECTIONS OF ELECTIONSSTATEMENT OF THE CASESTwo separate petitions having been filed with the Regional Directorfor the Nineteenth Region (Seattle,Washington), by Lumberand SawmillWorkers Union, Locals No. 2878 and No. 2879, re-spectively, chartered by the United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,herein called Locals No. 2878 and No. 2879, alleging that questionsaffectingcommercehad arisen concerning the representation of em-ployees of Kingsley Lumber Company and Southeast Portland Lum-ber Company, respectively, of Portland, Oregon, herein called theCompanies, and requesting investigations and certifications of repre-sentatives pursuant to Section 9 (c) of the National Labor Relations13 N. L.R. B., No. 23.174 KINGSLEY LUMBER. 'COMPANY175Board, herein called the Board, on January 30 and February 1, 1939,acting pursuant to Section 9 (c) of the Act, and Article III, Section13, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered investigations in both cases and authorized theRegional Director to conduct them and to provide for appropriatehearings upon due noticeOn February 10, 1939, the Regional' Director issued a notice ofhearing in each of the above cases, and on February 20, 1939, an or-der postponing said hearing.A copy of both the notice of hearingand the order of postponement was duly served in each case on theCompany, on the petitioning union, and on Local No. 3, Lumber andSawmillWorkers' Union, InternationalWoodworkers of America,affiliated with the Congress of Industrial Organizations, herein calledLocal No. 3, a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to notice, separatehearings were held consecutively on February 27 and 28 and March1, 1939 at Portland, Oregon, before-Howard Myers, the Trial Exam=finer duly designated by the Board.The Board, Locals No. 2878 andNo. 2879, and Local No. 3 were represented by counsel and participatedin the hearing.The Companies did not appear by counsel or'other-wise.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was af-forded all parties.During the course of the hearings, the Trial Ex-aminer made several rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice, hearings for the purpose of oral argument wereheld before the Board in Washington, D. C., on April 20, 1939.Noneof the parties appeared at that hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESEach of the Companies is an Oregon corporation having its prin-cipal place of business- and office at Portland, Oregon.The Com-panies are engaged in the manufacture, sale, and distribution of lum-ber and wood products.IOn January 30 and February1, 1939, theabove cases were each ordered consolidatedfor all purposes with a case which had been institutedby the filingof charges underSection8 (1) of the Act by Local No.3,hereinaftermentioned.On February 20, 1939,the Boardissued separate orders approvingstipulations which settledthe cases institutedby the filingof charges and severing those cases from the cases herein decided. SeeSectionV, infra. ,176DECISIONS ,OF NATIONAL LABOR RELATIONS BOARDKingsley Lumber Company produces annually at its Portland,Oregon, plant approximately 20;000,000 board feet of lumber,of theapproximatevalue' of $300,000, and fuel, the approximate annual valueof which is $20,000.00.2Approximately 70 per cent of the lumberproduced annually by this Company is sold, shipped, and transportedto, into, and throughStatesof the United States other than the Stateof Oregon.Fifty-five per cent of the total annual sales by this Com-pany aremade in States other than Oregon and the products thussold, of the approximate value of $165,000, arrive in those States with-out reloadingfrom barge, railroad, and truck.Two per cent of thelogs which the Companyuses at itsPortland, Oregon, plant are pur-chased, shipped, and transported in interstatecommerceto that plantfrom and through States of the United States other than the Stateof Oregon.Southeast Portland Lumber Company produces annually at itsPortland, Oregon, plant approximately 18,323,000 board feet of lum-ber of the approximate value of $293,000, and fuel, the approximateannualvalue of whichis $20,000.Approximately 40 per cent of thelumber produced annually by this Company is sold, shipped, andtransported to, into, and through States of the United States other-than the State of Oregon.Twenty-three per cent of thetotal annualsalesby the Company are made in States other than Oregon and theproducts thus sold, of the approximate value of $26,956, arrivein those-States without reloading from barge, railroad, and truck.II.THEORGANIZATIONS INVOLVEDLocals No. 2878 and No. 2879, Lumber and Sawmill Workers Union,respectively, are labor organizations, affiliated with theUnitedBrotherhood of Carpenters and Joiners of America, which is in turnaffiliated with the American Federation of Labor.Each of theseunions claims jurisdiction over the employees of a single company,Local No. 2878 in the case of Southeast Portland Lumber Company andLocal No. 2879 in the case of Kingsley Lumber Company. They admitto membership production and maintenance employees including -tore-men, but excluding office employees and supervisory employees ofhigher rank than foremen.Local No. 3, Lumber and Sawmill Workers' Union, is a labor or-ganization, affiliated with the International Woodworkers of America,which is in turn affiliated with the Congress of Industrial Organiza-tions.sIt claims jurisdiction over employees in the lumber industry2 The sum of $20.000,000 is the amount actually stated in the evidence.The figureis obviously an error.The intention probably was to state $20,000 as the approximateannual value of the fuel sales.3 Referred to in the testimony as the C. I. O. KINGSLEY,LUMBE'R -COMPANY177,in the various mills in the Portland, Oregon, area.. It admits to mein-bership production and maintenance employees, excluding foremen,clerical employees, and supervisory employees of higher rank thanforemen.III. THE QUESTIONS CONCERNING REPRESENTATIONFor some time prior to the summer of 1937 the production and,maintenance employees of the Companies were organized in a localunion affiliated with the American Federation of Labor.4 In August1937, for reasons with which we are not concerned, the membershipof this union, known as Local 2532, voted to affiliate with the Com-mittee for Industrial Organization.Pursuant.to this vote the mem-bership of Local 2532 received a charter from the International Wood-workers of America and the employees who theretofore had beenmembers of Local 2532 became members of Local No. 3.In February 1938 Locals No. 2878 and No. 2879, respectively, whichfiled the petitions herein, were established by the United Brotherhoodof Carpenters and Joiners of America.These unions were amongseveral new locals established at that time in the Portland, Oregon,area with the jurisdiction of each local confined to the employees of asingle company.On or about August 8, 1938, representatives of Local No. 2878 helda conference with A. J. Dwyer, Jr., vice president, and E. C. Dwyer,secretary and sales manager of the Southeast Portland Lumber Com-pany at which Local No. 2878 asked to be recognized as the bargain-ing agent for that. Company's employees.Shortly after September14, 1938, representatives of Local No. 2879 met with an official ofKingsley Lumber Company and asked that it be recognized as bar-gaining agent for employees of that Company.Each of the Com-panies expressed its unwillingness at the times of the above respectivemeetings to sign a contract recognizing a bargaining agent for itsemployees until the matter of majority representation had been de-cided by the Board.5We find that a question has arisen concerning the representation ofemployees of each of the Companies.* The testimony regardingthe historyof labororganizations among theemployees wassomewhat indefinite. It appearsthat organizational activitybegan about 1933 and thatthe first union of the Companies'employeeshaving affiliation with the AmericanFedera-tion ofLabor was organizedin 1935.It does notappear whether thisunion, known asLocal 2532, was chartered directly by the American Federation of Labor,or by someother labor organization in turn affiliatedwith theAmerican Federationof Labor.5It appears also that afterthe I.W. A. issueda charter in August1937 to the mem-bership of Local No. 3,that Uniondiscussed with each of the,Companies the question ofrecognition 'as bargaining agent for the employees, but Local No. i never received suchrecognition. L78DECISIONSOF; NATIONAL LABOR.RELATIONS BOARDIV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of each of theCompanies described in Section I above,, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to, labor disputes burdening, and obstruct-ing commerce and the free-flow of commerce.V. THE APPROPRIATE UNITSLocals No. 2878 and No. 2879 contend that in each case the appro-'priate unit for the purposes of collective bargaining 'consists of allproduction and maintenance 'employees including foremen, and ex-cluding office employees and supervisory employees other than fore-men.These unions 'would' include foremen in the unit inasmuch asthey admit most foremen to membership in their organizations. LocalNo. 3 agrees with Locals No. 2878 and No. 2879 on the scope of theunit except that it opposes the inclusion of the foremen employed bythe Companies with the exception of the planer foreman employed byKingsley Lumber Company.°The evidence shows that those men, who were classifiedas fore-men on the pay rolls of the Companies, exercise authority which is ofa supervisory nature.Those on the pay roll of Kingsley LumberCompany have power to hire and dismiss employees and those on thepay roll of Southeast Portland Lumber Company, at times, makerecommendations concerning the hire and dismissal of employees.In eachcaseby virtue of the supervisory nature of their duties,foremen have interests which differentiate them from ordinary em-ployees and bring them within the class of employees normallyexcluded from a bargaining unit upon objection by one of two rivallabor organizations.Moreover, events during'the year preceding the hearings in thesecases afford further reasons for excluding from the units the fore-men of these Companies.On February 10, 1939, upon charges dulyF.Mero is the planer foreman regarding whom LocalNo. 3 wouldmake anexception.Neither union objected to inclusion in the unit of subforemen or strawbosses.The onlyemployee within this classificationspecificallymentioned in the testimony was HartwigSorenson,an employee of KingsleyLumber Company,who was characterized by thetestimony of George A. Kingsley,vice president,as havingno power withrespect tohiring and discharging employees,but, merely,working himself and directing one or twoothers "asto where to put thelumber whichcomes from the planingmill" to thelumber'shed.7Matter of Charles R. McCormick Lumber CompanyandInternationalWoodworkersof America, Local112,7N.L. R. B. 38;MatterofRilsMenufaeturangCorp.andUnitedElectrical,RadiodMachine Workers of America(C. I.0.), 11 N.L. R. B. 696.= I KINGSLEY LUMBER COMPANY,fill ^by,,Local No. 3, the Board, by the Regional Director for theNineteenth Region, issued complaints against the Companies. , Thecomplaints were substantially the same and alleged in each instance,that the respondent Company in January, February, and March,1938; had permitted its foremen and supervisory employees to dis-courage membership in Local No. 3.On February 11, 1939, eachCompany entered into a separate stipulation. in which it agreed tothe entry by the Board of specified cease and desist orders.TheBoard on March 10, 1939, issued its decisions and orders in thestipulated cases S requiring the Companies,inter alia,to cease, anddesist from interfering with, restraining, or coercing their employeesin,the exercise of the rights guaranteed in Section 7 of the Act.Accordingly, in view of the supervisory status of the foremen andbecause of the events above referred to and because of objection madeby Local No. 3 to the inclusion of such foremen in the appropriateunits, we will exclude them. Since Local No. 3, adduced no evidencewhich warrants the inclusion of the planer foreman at KingsleyLumber Company in the unit of employees of that Company, he willbe excluded for the same reasons applicable to other foremen.We find as to each of the two Companies in these proceedings thatits production and maintenance employees excluding foremen, super-visory employees of higher rank, and office employees, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of each Company the full bene-fit of their rights to self-organization and collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the pay-roll lists of the Companies for February10, 1939, were submitted in evidence. In the proceeding involvingKingsley Lumber Company counsel for the Board and the labor or-ganizationswhich were parties stipulated that "the pay roll ofFebruary 10, 1939, ... may be used as the pay roll by the Board forany purpose wherein a pay roll is needed." In the proceeding involv-ing Southeast Portland Lumber Company a similar stipulation wasentered into, regarding that Company's pay roll of February 10,1939.Accordingly we will use in both cases pay rolls of that datefor purposes of comparison.eMatter of Kingsley Lumber CompanyandLumber and Sawmill Workers of America,affiliated-.'with the Congress of Industrial Organizations,11. N. L.R. B. 1058;Matterof, Foutheaet Portland, Lumber CompanyandLumber and Sawmill Workers,Local No. 3,International Woodworkers of America,affiliated with the Congress of Industrial Organiza-tions, 11 'N. L.R. B. 1081. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDThere are 98 employees a within the appropriate unit on the payroll of Kingsley Lumber Company. Local No. 2879 introduced inevidence a petition dated August 29, 1938, containing 102 signatures,a petition dated December 19, 1938, containing 7 signatures, and 11signed applications for membership dated variously from February1938 to February 1939. In theforegoingtotal of 120signatures ' 1092 of the signers were within the appropriate unit on the pay roll ofFebruary 10, 1939.Thereare 92employees on the pay roll of Southeast Portland LumberCompany who are within the appropriate unit."At the hearingLocal No. 2878 introduced in evidence a petition signed on or aboutDecember 14, 19381 by 79 employees, 67 of whom are in the appropriateunit on the pay roll of February 10, 1939, and membership applica-tions signed by 6 employees, 4 of whom are in said appropriate-unit.Local No. 3 did not offer evidence of memberships among the em-ployees of the Companies, but contended that the claimed members ofLocals No. 2878 and No. 2879 were obtained by coercion exercised bythe Companies.As we have stated, upon charges filed by LocalNo. 3 each of the Companies, after issuance of complaints, agreed tothe entry of an order requiring it to cease and desist from discouragingmembership in Local No. 3, and from other unfair labor practicesalleged to have occurred before and during periods when the cards andother documents, offered by Local No. 2878 and Local No. 2879 asproofs of designations, were signed.12Under the circumstances wecannot give effect to such evidence as probative of employee designa-tion of bargaining representatives free from employer interference,restraint, or coercion.13Accordingly, we find in each case that the question which hasarisen concerning representation of employees of the Company canbest be resolved by an election by secret ballot.9 This figure is arrived at by excluding the names of F. L. Keene and F. Mero, foremen,from the pay roll.The name of H. Sorenson,who is a strawboss,is included.10 Because these total signatures included one who signed an application card twice,there were only 119 signers.u This figure is arrived at by excluding the names of the six foremen and two temporaryemployees,J.Ella and I. Yerkovich,and by adding the names of L. W. Karr and WilliamSweeney, whose names were inadvertently omitted from Board Exhibit No. 2, and,. thename of John Block, who was ill at the time the pay roll of February10, 1939, was, madeup.The pay-roll list should be revised accordingly.12 In addition,in each proceeding Local No. 3 adduced persuasive evidence,which wasuncontroverted,that supervisory employees of the Companies during the organizationalcampaigns of Locals No 2878 and No. 2879 had engaged in activity designed to encour-age membership in those locals and to discourage membership in Local No. 3.isMatter of Connor Lumber d'Land Co.andInternationalWoodwo, kern of America,Local No. 125 (C. I.0.), 10 N.L.R.B. 843;Matter of Jones Lumber Companyand'Lumber and Sawmill Workers Union,LocalNo. 2877,chartered by United Brotherhocid ofCarpenters and Joiners of America,Affiliated with the American Federation of Labor etc.,12 N. L.R. B. 209. KINGSLEY LUMBER COMPANY181On the basis of the above findings of fact and upon the entirerecord in the cases, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kingsley Lumber Company and of South-east Portland Lumber Company, Portland, Oregon, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The production and maintenance employees of each of the Com-panies, excluding foremen, supervisory employees of higher rank,and office employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTIONS OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with KingsleyLumber Company, Portland, Oregon, an election by secret ballotshall be conducted within thirty (30) days from the date of thisDirection under the direction and supervision of the Regional Direc-tor for the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section{J,of said Rules and Regulations, among the production and mainte-nance employees of Kingsley Lumber Company at Portland, Oregon,whose names appear upon the pay roll of the Company for February10, 1939, including employees who did not work during such pay-rollperiod because they were ill or on vacation, but excluding foremen,supervisory employees of higher rank, and office employees, and ex-cluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local No. 2879,Lumber and Sawmill Workers Union, United Brotherhood of Car-penters and Joiners of America, affiliated with the American Federa-tion of Labor, or by Local No. 3, Lumber and Sawmill Workers'Union, InternationalWoodworkers of America, affiliated with theCongress of Industiial Organizations, for the purposes of collectivebargaining, or by neither; and it is137930-39-vol. 13-1.3 182DECISIONS OF NATIONAL LABOR RELATIONS BOARSFURTHER DIRECTED that, as part of the investigation authorized. by theBoard to ascertain representatives for collective bargaining with South-east Portland Lumber Company, Portland, Oregon, an election by se-cret ballot shall be conducted within thirty (,30) days from the date ofthis Direction under the direction and supervision of the Regional Di-rector for the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article, III, Section 9,of said Rules and Regulations, among the production and maintenanceemployees of Southeast Portland Lumber Company at Portland, Ore-gon, whose names appear upon the pay roll for February 10, 1939,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and including the names ofL.W. Karr and William Sweeney, but excluding the names of.J. Eliaand I. Yerkovich, and excluding foremen, supervisory employees ofhigher rank, and office employees, and excluding those who have sincequit or been discharged for cause, to determine whether they desireto be represented by Local No. 2878, Lumber and Sawmill WorkersUnion, United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, or by Local No. 3,Lumber and Sawmill Workers' Union, International Woodworkersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Directions of Elections.[SAME TITLE]AMENDMENT TO DIRECTIONS OF ELECTIONSJuly 1, 1939On June 8, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Directions of Elections in the above-entitled matter, the election to be held within thirty (30) days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Nineteenth Region.The Regional Director has advised that the plant of KingsleyLumber Company is about to close for a period of 2 or 3 weeks, andthat all the parties desire that the election directed to be held amongthe employees of that company be postponed for at least thirty (30)days within which period the plant is expected to resume operations.The Regional Director recommends that the request of the parties begranted.The Board, accordingly, amends its Direction of Election KINGSLEY LUMBER COMPANY183among the employees of Kingsley Lumber Company by strikingtherefrom the words "within thirty (30) days from the date of thisDirection" and substituting therefor the words "within sixty (60)clays from the date of this Direction."The Regional Director has further advised that Local No. 3 hasrequested that its name be deleted from the ballot in the electiondirected among the employees of Southeast Portland Lumber Com-pany.The request is hereby granted and the Direction of Electionamong the employees of Southeast Portland Lumber Company ishereby stricken and the following is substituted therefor :FURTHER DIRECTEDthat, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withSoutheast Portland Lumber Company, Portland, Oregon, an elec-tion by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theproductionand maintenanceemployees of Southeast Portland Lum-ber Company at Portland, Oregon, whosenames appearupon thepay roll for February 10, 1939, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion and including the names of L. W. Karr and William Sweeney,but excluding the names of J. Elia and I. Yerkovich, and exclud-ing foremen, supervisory employees of higher rank, and excludingthose who have since quit or been dischargedfor cause,to determinewhether or not they desire to be represented by Local No. 2878, Lum-ber and Sawmill Workers Union, United Brotherhood of Carpentersand Joiners of America,affiliatedwith the American Federation ofLabor,for purposes of collective bargaining.Mr. WILLIAMM. LEISERSONtook no part in the consideration of theabove Amendment to Directions of Elections.13 N. L.R. B., No. 23a.